Citation Nr: 0621299	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which, inter alia, denied service connection for a 
hiatal hernia.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran seeks service connection for a hiatal hernia 
disability.  He acknowledges that his hiatal hernia was not 
diagnosed during service or until February 2002, almost five 
years after his separation from service.  However, the 
veteran claims that his hiatal hernia was nonetheless present 
during service, as evidenced by service medical records 
showing treatment for complaints of chest pain and stomach 
upset.  

In support of his theory, the veteran has submitted an August 
2003 statement from his private physician who indicated that 
she was unable to say how long the veteran's hernia had been 
present, but felt that it had developed in the past 15 years.  

Also submitted by the veteran was a March 2005 statement from 
another private physician who noted that the veteran had 
claimed to have had difficulties with chest discomfort and 
reflux for many years beginning in the mid 1980's.  
Accordingly, the physician indicated that he suspected that 
the veteran had had a hiatal hernia since at least 1985.  

The Board finds that these medical opinions are of reduced 
probative value as there is no indication that they were 
rendered with the benefit of a review of the veteran's claims 
folder.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) (holding that medical opinions which are 
speculative or inconclusive in nature will not sustain a 
claim).  

Nonetheless, in light of these medical opinions, the Board 
finds that a VA medical examination is necessary in order to 
determine the etiology of the veteran's hiatal hernia.  He 
has not yet been afforded a VA medical examination in 
connection with his claim.  See Comments preceding Duty to 
Assist Regulations, 66 Fed. Reg. 45,626 (2001) (providing 
that the record need not definitively establish a nexus 
between the claimed disability and service; rather, "the 
mere indication of such a possible association based on all 
the information and evidence of record would dictate the 
necessity of a VA medical examination or opinion to clarify 
this evidentiary point.")

In addition, the Board notes that although the veteran was 
previously provided with VCAA notification letters as 
required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the 
United States Court of Appeals for Veterans Claims (Court) 
has since issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet had the 
opportunity to issue a letter complying with these additional 
requirements.  Thus, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran and his representative 
should be provided with notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date, as outlined by the Court 
in Dingess/Hartman.  

2  The veteran should be afforded a 
medical examination to determine the 
etiology and likely date of onset of his 
current hiatal hernia disability.  The 
claims folder must be provided to the 
examiner for review in connection with 
the examination of the veteran.  The 
examiner should be asked provide an 
opinion as to whether it is at least as 
likely as not that any current hiatal 
hernia identified on examination is 
related to the veteran's active service 
or any incident therein, including 
complaints of chest pain.  A complete 
rationale for any opinion expressed must 
be provided.

3.  After completing any additional 
development indicated by any response to 
the notification letter described above, 
the claim should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
he should be given an appropriate 
opportunity to respond. 

The case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

